ORDER

Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and no response having been made by John Henry Partridge, the respondent, to the show cause order, it is this 29th day of January, 2004
ORDERED, by the Court of Appeals of Maryland, that John Henry Partridge is suspended for a period of thirty (30) months, effective immediately, from the practice of law in the State of Maryland with Respondent’s reinstatement conditioned on his fulfillment of the terms and conditions set forth in the Virginia State Bar Disciplinary Board’s Mach 20, 2003 Order; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of John Henry Partridge from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).